United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4149
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Mario Hernandez-Parra,                  *
                                        *    [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: December 7, 2006
                                Filed: December 21, 2006
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Mario Hernandez-Parra appeals the sentence the district court1 imposed after
he pleaded guilty to conspiring to distribute one kilogram or more of a heroin mixture
or substance and 500 grams or more of a methamphetamine mixture or substance, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. Parra contends the court
erred in concluding that he was ineligible for safety-valve relief under U.S.S.G.
§ 5C1.2(a), upon finding that he had not been completely truthful with the government
regarding his drug-dealing involvement with a co-defendant.

      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
       To receive safety-valve relief, Parra had “to show, through affirmative conduct,
that he gave the Government truthful information and evidence about the relevant
crimes before sentencing.” See United States v. Romo, 81 F.3d 84, 85-86 (8th Cir.
1996). We review for clear error the district court’s findings as to the completeness
and truthfulness of Parra’s safety-valve proffer. See United States v. Soto, 448 F.3d
993, 995 (8th Cir. 2006).

        Upon careful review of the record before us on appeal, we cannot say that the
district court clearly erred in its findings. The evidence presented to the court
indicated that Parra was working with the co-defendant in question within the drug
conspiracy. We also disagree with Parra’s argument that granting an acceptance-of-
responsibility reduction is inconsistent with denying safety-valve relief. Safety-valve
relief and an offense-level reduction for accepting responsibility are distinct forms of
sentencing relief that entail separate requirements. In particular, a defendant who is
given an acceptance-of-responsibility reduction is not required to admit conduct
beyond his offense of conviction. See U.S.S.G. § 3E1.1, cmt. n. 1(a). On the other
hand, safety-valve relief requires the defendant to give a truthful proffer of all the
information he has regarding “the offense or offenses that were part of the same
course of conduct or of a common scheme or plan.” See U.S.S.G. § 5C1.2(a)(5);
Romo, 81 F.3d at 85 (to satisfy safety-valve criteria in 18 U.S.C. § 3553(f)(5),
defendant was required to disclose all information he possessed about his involvement
in the crime and his chain of distribution, including identities and participation of
others); see also United States v. Mashek, 406 F.3d 1012, 1013 n.1 (8th Cir. 2005)
(§ 5C1.2(a) is derived from and identical to 18 U.S.C. § 3553(f)).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-